Worden, J.
Suit by the appellees against the appellant on a note. Trial, verdict, and judgment for the plaintiffs.
There is no question made in the cause whatever, except the correctness of the ruling of the court in overruling a motion to suppress certain depositions. But there is no bill of exceptions in the cause whatever. The clerk, it is true, has set out certain depositions In the transcript of the record, together wdth the written motion to suppress, and the appellant’s affidavit on which the motion was in part founded, and also a statement that the court overruled the motion to sup-i press, and that the appellant excepted. It is too clear to require the citation of any authorities that the depositions and the affidavit on which the motion to suppress was, in part, based, can only be made a part of the record by bill of exceptions. The question sought to be raised is not legitimately before us.
The judgment below is affirmed, with costs and five per cent, damages.